Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 1 “ of the type” is indefinite as it confuses the scope of the claim.
Claim 3 line 1 “ fastener type” is indefinite as it confuses the scope of the claims.
Claim 1 lines 8-9 are indefinite as the limitations appear to claim same limitations with different scope in the same claim. Also, “ singles” is confusing.  Should it be “ shingles”?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (9404262).
Smith discloses the method of retrofitting over existing roof, including a roof having a wooden deck (3), one or more features selected from valley, hip, roof to wall, ridge, and gable, a flashing (col 9 lines 43-47) provided for each of the one or more features, the flashing overlying the wooden deck, asphalt shingles (4) overlying the deck and the flashing provided for each of the one or more features, roofing felt over the asphalt shingles (col 4 lines 3-5), a plurality of one piece metal panels (50) attached to the deck by nails that penetrate the asphalt shingles into the deck (figure 7), with substantially all of the metal panels in direct contact with the asphalt shingles or the roofing felt, inclusive of the shingles overlying the flashing, thereby creating a metal overlay configured such that substantially all of the asphalt shingles are overlain with the metal panels and substantially all of the metal panels are separated from flashing by the shingles, the metal overlay being characterized by a plurality of seams between the panels that extend horizontally, the panels are of the hidden fastener type, each panel having in use, an upper portion and a lower portion, the upper portion being secured to the deck and in direct contact with the asphalt shingles, the panels are interlocked with one another (figure 10; col 14 line 22) such that, at each seam, a lower portion of a panel overlies and is interlocked with the upper portion of an adjacent panel.
Smith shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of covering a roof with metal panels with Smith’s structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different metal roofs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/6/2022